In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Putnam County (Lubell, J), dated April 18, 2012, which denied their motion pursuant to CPLR 5015 (a) (1) to vacate a judgment of the same court (Lubell, J.) entered June 10, 2011, upon, inter alia, an order of the same court (Nicolai, J.) dated January 20, 2011, granting the plaintiffs’ unopposed motion for summary judgment on the issue of liability, and, in effect, to vacate the order dated January 20, 2011.
Ordered that the appeal is dismissed as academic, without costs or disbursements, in light of our determination on a related appeal (see Bardes v Pintado, 115 AD3d 894 [2014] [decided herewith]).
Rivera, J.E, Lott, Roman and Hinds-Radix, JJ., concur.